               Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

PERFORMANCE ENERGY SERVICES,                      §
LLC                                               §
                                                  §
           Plaintiff,                             §
                                                  §                  7:19-cv-55
                                                           CASE NO. ________________
v.                                                §
                                                  §
ORYX DELAWARE OIL GATHERING                       §
NM LLC,                                           §
                                                  §
       Defendant.                                 §


                                          COMPLAINT


       Performance Energy Services, LLC (“Performance Energy”) hereby files its Complaint

against Oryx Delaware Oil Gathering NM LLC (“Oryx”) and in support thereof shows as

follows:

                                               I.
                                            PARTIES

       1.        Performance Energy is a Colorado limited liability company, with its principal

office in Brighton, Colorado.

       2.        Oryx is a Delaware limited liability company authorized to do business in Texas

with its principal place of business in Midland, Texas. Oryx may be served with process through

its registered agent Brett Wiggs, 4000 N. Big Springs Street, Suite 400, Midland, Texas 79705.

                                            II.
                                 JURISDICTION AND VENUE

       3.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 as there

exists complete diversity of citizenship between Performance Energy and Oryx and the amount

in controversy exceeds $75,000.00, exclusive of interest and costs.


COMPLAINT                                                                                  PAGE 1
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 2 of 10



       4.      The Court has personal jurisdiction over Oryx because Oryx’s principal place of

business is in Midland, Texas.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

                                           III.
                                  FACTUAL BACKGROUND

       6.      On or about September 11, 2018, Oryx requested a proposal from Performance

Energy on its Carlsbad Gathering – South 12” PL Construction Project (the “Project”).

Performance Energy provided a proposal (the “Proposal”) on the Project to Oryx on September

13, 2018.

       7.      The Project encompassed the construction of a 14-16 mile underground pipeline

for the transportation of oil and gas, a portion of which would go beneath the Black River (“the

Black River Section”).

       8.      On September 25, 2018, Performance Energy and Oryx entered into a Master

Service Agreement (the “MSA”) pursuant to which Performance Energy’s name was added to

the list of approved contractors for Oryx.

       9.      On October 10, 2018, Oryx notified Performance Energy pursuant to Task Order

# PCGS-TO11 (the “Task Order”) that Oryx had selected Performance Energy to provide

construction services to Oryx related to the Project.

       10.     Performance Energy accepted the Task Order on October 12, 2018.

       11.     All work done under the Task Order was to be in accordance with, among other

things, the Oryx Midstream Standard Fabrication Drawings (each an “Alignment Sheet”), the

Proposal, and the MSA. The Task Order further provided that Performance Energy would be

paid “based on installed, filed measured quantities as identified by Oryx…and mutually agreed




COMPLAINT                                                                                 PAGE 2
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 3 of 10



upon by Performance Energy…or its representative.”           Additionally, Oryx agreed to pay

Performance Energy within 30 days of receiving an invoice.

       12.       Performance Energy commenced work on the Project on October 15, 2018,

pursuant to an Alignment Sheet which specified Performance Energy use pipe with a wall

thickness of 3/8 of an inch for the Black River Section.

       13.       On October 17, 2018, Oryx issued a revised Alignment Sheet that specified

Performance Energy use pipe with a wall thickness of ¼ of an inch for the Black River Section.

       14.       On October 29, 2018, a bore profile was issued for the Black River Section by

Oryx’s Engineer which specified Performance Energy use pipe with a wall thickness of 3/8 of an

inch for the Black River Section.

       15.       On November 8, 2018, Oryx issued another revised Alignment Sheet which again

specified that Performance Energy use pipe with a wall thickness of a ¼ of an inch for the Black

River Section.

       16.       On December 17, 2018, Gary Dyas and George Pappadopolis directed

Performance Energy’s on site personnel to use pipe with a wall thickness of a ¼ of an inch for

the Black River Section. As this direction met with the latest Alignment Sheet, Performance

Energy prepared the pipe for placement in the Black River Section.

       17.       On December 18, 2018, Performance Energy presented Invoice ORY #1-5 in the

amount of $967,566.19 to Oryx for payment. Oryx approved the work done for this invoices, but

has not paid this invoice.

       18.       On December 19, 2018, Oryx inspected the pipe Performance Energy intended to

use for the Black River Section and Oryx approved the pipe for hydro testing.




COMPLAINT                                                                                 PAGE 3
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 4 of 10



       19.     On December 30, 2018, Performance Energy hydro tested the pipe under the

supervision of the Oryx inspector for use in the Black River Section and Oryx reported that the

pipe passed the hydro testing.

       20.     On January 4, 2019, Performance Energy presented Invoice ORY #1-6 in the

amount of $621,829.19 to Oryx for payment. Oryx approved the work done for this invoices, but

has not paid this invoice.

       21.     Between January 7, 2019 and January 12, 2019, the bore was drilled for the Black

River Section of the Project.

       22.     On January 13, 2019, as Performance Energy was preparing to place the pipe in

the Black River Section, it was informed that a new Alignment Sheet had been issued which

required the Black River Section be completed using pipe with a wall thickness of 3/8 of an inch.

       23.     On January 16, 2019, due to the last minute change on the size of the pipe to be

used in the Black River Section, Performance Energy submitted a change request (the “Change

Request”) to rework the pipe for the Black River Section in accordance with the January 13,

2019 Alignment Sheet. Oryx responded to this request by questioning whether Performance

Energy had followed instructions provided in the Alignment Sheets.

       24.     Also on January 16, 2019, Performance Energy presented Invoice ORY #1-7 in

the amount of $1,238,685.11 to Oryx for payment. Oryx approved the work done for this

invoices, but has not paid this invoice.

       25.     On January 18, 2019, Performance Energy confirmed that it had followed the

instructions in the Alignment Sheets and requested a response to the Change Request.

Performance Energy further notified Oryx that it could not move forward without approval of the

Change Request and that delay in approval of the Change Request would result in Oryx incurring




COMPLAINT                                                                                  PAGE 4
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 5 of 10



costs associated with standby time for the rigs used on the Black River Section and possible de-

mobilization of the rigs to other jobs. Oryx did not respond to the Change Request on January

18, 2019 or January 19, 2019.

       26.    On January 20, 2019, Performance Energy again requested a response to the

Change Order. Oryx responded that Performance Energy did not need approval of the Change

Order and that it should simply follow the January 13, 2019 Alignment Sheet, notwithstanding

the immense additional costs that would be incurred by Performance Energy in undertaking the

correction, for which Performance Energy had no assurance of payment form Oryx.

       27.    Because Oryx failed to approve the Change Request, Performance Energy

demobilized the rig from the Black River Section on January 21, 2019.

       28.    On January 28, 2019, Oryx sent Performance Energy a letter purporting to

terminate the Task Order and the MSA and ordering Performance Energy to vacate the Project.

       29.    On January 31, 2019, Performance Energy presented Invoice ORY #1-8 in the

amount of $1,195,528.34 and Invoice #1-9 in the amount of $643,276.33 to Oryx for payment.

On the same date, Performance Energy realized that it had miscoded two of the expenses on

ORY #1-8. Performance Energy submitted a change request on January 31, 2019, seeking to

correct the coding error which resulted in an increased in the amount of $111,916.00 for ORY

#1-8. Oryx approved the work done for these invoices, but has not paid these invoices.

       30.    As a result of Oryx’s delay in responding to the Change Request, Performance

Energy incurred the following expenses which have not, as of yet, been invoiced: (a) a rework

of the bore of the Black River Section for $31,538.00; (b) disassembly of the previously

constructed pipe for $263,996.00; (c) standby time for equipment leased for use in the Black

River Section for $138,600.00; (d) taxes due on the leased equipment for $33,193.00; (e) boring




COMPLAINT                                                                                 PAGE 5
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 6 of 10



an additional part of the Project for $65,912.00; (f) stand by time for equipment leased for use on

additional sections of the Project for $99,000.00; and (g) taxes due on the leased equipment for

$12,609.00 (collectively the “Change Requests Expenses”).

       31.     Despite repeated requests by Performance Energy to Oryx for payment, Oryx

continues to fail and refuses to pay the amounts due and owing.

                                 IV.
        COUNT 1 – BREACH OF CONTRACT INVOICES ORY #1-5 – ORY #1-7

       32.     Performance Energy repeats and realleges each and every allegation set forth in

the foregoing paragraphs as though fully set forth herein.

       33.     The MSA and the Task Order constituted valid contracts between Performance

Energy and Oryx. Performance Energy performed all of the work listed on Invoices ORY#1-5,

ORY #1-6, and ORY #1-7.

       34.     Oryx has approved all of the work performed by Performance Energy listed on

Invoices ORY #1-5, ORY #1-6, and ORY #1-7.

       35.     Oryx’s obligation to pay is a material term of both the Task Order and the MSA.

       36.     Oryx has failed and refused to pay for the amounts listed on Invoices ORY #1-5,

ORY #1-6, and ORY #1-7.

       37.     Oryx’s failure to pay constitutes a material breach of contract.

       38.     As a result of Oryx’s breach of contract, Performance Energy has sustained

financial harm and has lost benefits expected to be received from the MSA and the Task Order if

Oryx had performed as promised. In connection with this, Performance Energy has performed

all work set forth in Invoices ORY #1-5, ORY #1-6, and ORY #1-7. The value of the work

performed was not less than $2,828,080.49.




COMPLAINT                                                                                    PAGE 6
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 7 of 10



       39.     Between December 1, 2018 and January 31, 2019 Performance Energy presented

its claims for payment for the amounts due under the MSA and the Task Order. Because Oryx

has failed and refused to honor the claim and pay the just amount due as promised, Performance

Energy seeks judgment against Oryx for $2,828,080.49 in damages.

                                      V.
                 COUNT 2 – BREACH OF CONTRACT INVOICE ORY 1-8

       40.     Performance Energy repeats and realleges each and every allegation set forth in

the foregoing paragraphs as though fully set forth herein.

       41.     The MSA and the Task Order constituted valid contracts between Performance

Energy and Oryx. Performance Energy performed all of the work listed on Invoice ORY #1-8.

       42.     Oryx’s obligation to pay is a material term of both the Task Order and the MSA.

       43.     Oryx has failed and refused to pay for the amounts listed on Invoices ORY #1-8.

       44.     Oryx’s failure to pay constitutes a material breach of contract.

       45.     As a result of Oryx’s breach of contract, Performance Energy has sustained

financial harm and has lost benefits expected to be received from the MSA and the Task Order if

Oryx had performed as promised. In connection with this, Performance Energy has performed

all work set forth in Invoices ORY #1-8. The value of the work performed was not less than

$1,307,444.34.

       46.     On January 31, 2019 Performance Energy presented its claims for payment for the

amounts due under the MSA and the Task Order. Because Oryx has failed and refused to honor

the claim and pay the just amount due as promised, Performance Energy seeks judgment against

Oryx for $1,307,444.34 in damages.

                                      VI.
                 COUNT 3 – BREACH OF CONTRACT INVOICE ORY#1-9




COMPLAINT                                                                                 PAGE 7
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 8 of 10



       47.     Performance Energy repeats and realleges each and every allegation set forth in

the foregoing paragraphs as though fully set forth herein.

       48.     The MSA and the Task Order constituted valid contracts between Performance

Energy and Oryx. Performance Energy performed all of the work listed on Invoice ORY #1-9.

       49.     Invoice ORY #1-9 seeks payment of contractual retainage for Invoices ORY #1-1

through ORY #1-8.

       50.     Oryx has approved all of the work performed by Performance Energy listed on

Invoices ORY #1-1 through ORY #1-8; however, Oryx management has failed and refused to

pay the amounts listed on ORY #1-9.

       51.     Oryx’s obligation to pay is a material term of both the Task Order and the MSA.

       52.     Oryx has failed and refused to pay for the amounts listed on Invoice ORY #1-9.

       53.     Oryx’s failure to pay constitutes a material breach of contract.

       54.     As a result of Oryx’s breach of contract, Performance Energy has sustained

financial harm and has lost benefits expected to be received from the MSA and the Task Order if

Oryx had performed as promised. In connection with this, Performance Energy has performed

all work set forth in Invoices ORY #1-9. The value of the work performed was not less than

$643,276.33.

       55.     On January 31, 2019 Performance Energy presented its claims for payment for the

amounts due under the MSA and the Task Order. Because Oryx has failed and refused to honor

the claim and pay the just amount due as promised, Performance Energy seeks judgment against

Oryx for $643,276.33 in damages.

                                          VII.
                              COUNT 4 – QUANTUM MERUIT




COMPLAINT                                                                                 PAGE 8
             Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 9 of 10



       56.     Performance Energy repeats and realleges each and every allegation set forth in

the foregoing paragraphs as though fully set forth herein.

       57.     Alternatively, Performance Energy asserts a claim for quantum meruit. Invoices

ORY #1-5 through #1-9 and the forms describing the Change Request Expenses detail the

services rendered and materials delivered directly to Oryx in connection with the Project.

       58.     As a direct result of Performance Energy’s rendition of services and provision of

materials, benefits were conferred on Oryx in the completion of the Project.

       59.     Oryx has accepted the benefits of Performance Energy’s services and materials,

but has failed and refused to pay for them. Invoices ORY #1-4 through ORY #1-9 and the

Change Request Expenses each reflect services and materials performed and/or provided by

Performance Energy to Oryx and Oryx accepted those benefits.

       60.     As a result of Oryx’s non-payment, Performance Energy has been damaged and is

entitled to recover the reasonable value of the services and materials provided.

       61.     The reasonable value of the services and materials provided by Performance

Energy to Oryx was $5,423,649.16.

                                        VII.
                          COUNT 5 – CONDITIONS PRECEDENT

       62.     All conditions precedent have been performed or have occurred.

                                             IX.
                                        JURY DEMAND

       63.     Performance Energy demand a trial by jury.

       WHEREFORE, Performance Energy requests that Oryx be cited to appear and answer,

and that the Court:

       A.      Enter judgment in favor of Performance Energy and against Oryx on all counts;




COMPLAINT                                                                                    PAGE 9
            Case 7:19-cv-00055 Document 1 Filed 02/27/19 Page 10 of 10



      B.      Award Performance Energy damages against Oryx in the principal amount of

              $5,423,649.16;

      C.      Award Performance Energy pre-judgment and post-judgment interest on the

              damages at the maximum amount allowed under law; and

      D.      Award Performance Energy such other and further relief as the Court find just.

                                          Respectfully submitted,

                                          SHAPIRO BIEGING BARBER OTTESON LLP

                                          By: /s/ John C. Leininger
                                              John C. Leininger
                                              Texas Bar No. 24007544
                                              jcl@sbbolaw.com
                                              Kevin T. Schutte
                                              Texas Bar No. 24033050
                                              kschutte@sbbolaw.com

                                          5430 LBJ Freeway, Suite 1540
                                          Dallas, Texas 75240
                                          Direct Dial: (214) 377-0148

                                          ATTORNEYS FOR PERFORMANCE ENERGY
                                          SERVICES, LLC




COMPLAINT                                                                                PAGE 10
